COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                April 21, 2016
                              No. 10-15-00105-CV
                               PAUL REED HARPER
                                      v.
                              GEORGE DARRELL BEST
                                       
                                center-4254500
                        From the 249[th] District Court
                            Somervell County, Texas
                            Trial Court No. C10369
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the judgment of the trial court; it is the judgment of this Court that the judgment signed by the trial court on March 11, 2015 is reversed and remanded to the trial court for further proceedings.  
It is further ordered that Paul Reed Harper is awarded judgment against the State of Texas for Paul Reed Harper's appellate costs that were paid, if any, by Paul Reed Harper; and all unpaid appellate court cost, if any, is taxed against the State of Texas.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
3040380-1206500
1206645844174100			By: ___________________________
				Nita Whitener, Deputy Clerk